Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of Claims
This Non-Final Office Action is in reply to the request for continued examination filed 5/6/2022.
Claims 1, 11 and 18 have been amended.
Claim 2 was previously cancelled.
Claim 16 is cancelled.
Claim 22 is a new claim.
Claims 1, 3-15 and 17-22 are pending.
Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant’s submission filed on 5/6/2022.
Response to Amendments/Arguments
Applicant’s arguments regarding the 35 U.S.C. § 103(a) rejection have been considered but are not persuasive. Applicant argues, (referring to Pappu), “... Pappu identifies audio information from a video file but does not implement transcoding as a process on the identified audio information...”. Applicant subsequently states, “...The applied references also fail to disclose and would not have rendered obvious at least, “analyze the transcription and audio portion of the first communication to determine identities of the inmate and the individual communicating in the first communication...”, and that, “...Torgersrud-I does not teach authentication using a transcription...” Examiner does not consider Pappu to be as limiting as applicant avers—see Pappu at least ¶4, ¶73, ¶74, ¶78, ¶79, ¶83, ¶100 where it teaches a transcription engine used to parse a video file and extract audio data that is embedded within the video file and determining/compiling a transcription from the audio data via extracting text from the audio data; see also ¶85: “...FIG. 5A, a video of actor James Franco doing a television commercial for the TV show Saturday Night Live is the identified video. From Steps 402-406 above the audio is determined to state, as identified in item 502 of FIG. 5A: “hi im james franco and im hosting snl”. From Step 408, item 504 of FIG. 5A shows the time-aligned transcription of the speech in the commercial (showing the words and the times they occur through the video). For example, “<sil> 0.0125 0.1625 shows that there is a silence until 0.1625 seconds in the beginning of the video before the speech. Next, “hi” is heard from 0.1625 until 0.3625 seconds. The rest of the speech and the timing for it can be seen in item 504 of FIG. 5A....”. A person of ordinary skill in the art would have been motivated to combine the known transcription techniques as taught by Pappu to the multipurpose interactive audio/video platform of Torgersrud-I, to achieve the claimed invention (analyze the transcription and audio portion of the first communication to determine identities of the inmate and the individual communicating in the first communication) with a reasonable expectation of success in doing so (" DyStar Textilfarben GmbH & Co. Deutschland KG v. C.H. Patrick Co., 464 F.3d 1356, 1360, 80 USPQ2d 1641, 1645 (Fed. Cir. 2006)); and the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such transcription features into similar systems, hence resulting in an improved method/system for providing automatically generate accurate, time-aligned, readable and formatted transcripts that include punctuation, capitalization, and paragraph segmentation. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the multipurpose interactive audio/video platform of Torgersrud-I with the transcription techniques of Pappu since it allows for analyzing a video file to identify audio data, extracting text from the audio data and compiling phoneme-level transcription based on the extracted text (¶4, ¶73, ¶78). Examiner further notes that while applicant has modified the independent claims to include cancelled dependent claim 16, the rejection has been modified to further explain how the limitations are being interpreted, and addressed each of applicant’s claims in this Non-Final office action.
Claim Objections
Claim 22 is objected to because of the following informalities: there appears to be a typographical error in the limitation. The claim recites, “...wherein the transcoding coverts the audio communication to a different file format having greater compatibility with a target device...”. For purposes of prior art, Examiner interprets the limitation as, “...wherein the transcoding converts the audio communication to a different file format having greater compatibility with a target device...”. Appropriate correction is requested.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-15 and 17-22 are rejected under 35 U.S.C. 103 as being unpatentable over Torgersrud, et al., US Patent Application Publication No US2012/0262271A1, herein referred to as “Torgersrud-I”, in view of Pappu et al., US Patent Application Publication No US2017/0062010A1, in further view of Pestian et al., US Patent Application Publication No US2012/0041911A1, in further view of Torgersrud et al., (US2015/0363695A1), herein referred to as “Torgersrud-II”.
With respect to Claims 1, 11 and 18,
Torgersrud-I discloses,
an inmate communication device that transmits and receives communications to and from one or more individuals outside the correctional facility (Fig 1, ¶26: “...Each facility 100 contains at least one kiosk 102...”; ¶28: “...One function of the processing center 150 is to route communications from facility residents using kiosks 102 to outside parties 180, 181. The processing center 150 routes voice, text, and/or video traffic from facility kiosks 102 to their ultimate destinations 180, 181...”;¶30: “...The processing center 150 can also receive calls from outside parties 180, 181 and route the calls to facility kiosks 102...”)
wherein the inmate communication device is configured to generate a first communication of the inmate with a first individual associated with an outside communication device located outside the correctional facility (¶28: “... One function of the processing center 150 is to route communications from facility residents using kiosks 102 to outside parties 180, 181...”;¶31: “...The communications stored at the processing center 150 can be accessed by an outside party 180, 181 by using a web browser on a computer connected to the Internet 190...”)
wherein the first communication comprises one or more of an audio communication or a video communication between the inmate and the first individual (¶28: “...The processing center 150 routes voice, text, and/or video traffic from facility kiosks 102 to their ultimate destinations 180, 181...”)
a monitoring device comprising an image or video camera, (Fig 3, ¶56: “...camera 303..”) the monitoring device being located within the correctional facility and configured to monitor the inmate in a cell of the correctional facility and generate monitored image or video data using the image or video camera; Fig 1, ¶26: “...Each facility 100 contains at least one kiosk 102...”;¶54: “...The kiosk 102 includes an integrated camera 303 that can be used for video communications or for user authentication via facial recognition. The kiosk 102 also includes a touch screen 301 that displays images...”; ¶86; claim 7: “...wherein the kiosk is configured to periodically record a frame of video and transmit the frame to the server, and wherein the server processor authenticates a face in the frame against a stored identification image of the user...”)
an administration station located remotely or within the correctional facility (Fig 2, #292 “Investigator/Administrator”; ¶50: “...Investigators and administrators 292 can access the platform 225 using a computer with a web browser. The web interface of the platform 225 enables investigators and administrators 292 to view logs, listen to and view audio and video recordings, and change configuration settings for their facility...”)
a subsystem comprising one or more processors; (Fig 2, Fig 4, ¶49: “...multiple central processing clusters 215-254...” ¶56: “...the kiosk 102 includes a processor-based computer system 400, such as the one illustrated in the FIG. 4 block diagram. The processor-based system 400 may be a computer system or any other processor system, including computer systems designed for use in mobile devices or tablet computers. The system 400 includes one or more central processing units (CPUs) 402, that communicate with random access memory (RAM) 408, read-only memory (ROM) 410, a hard disk drive 414, a network interface controller (NIC) 406, a touch screen interface 501, and other Input/output (I/O) devices 404 over a bus 420...”)
a network that communicatively couples the inmate communication device, the monitoring device, the administration station, and the subsystem, (Fig 1, Fig 2, Abstract: “...system includes a kiosk with a processor, display, speaker, microphone, and a camera, and the kiosk communicates with a server that includes a server processor, a network interface unit, and a computer memory. The kiosk receives communications and transmits audio and video of the communications to the server via an internet connection, and the server records the audio and video and transmits the audio and video to a destination...”)
wherein the one or more processors of the subsystem are configured to: receive the first communication from the inmate communication device; (Fig 2, ¶33: “... diagram showing the organization and interaction of clusters of another example interactive audio/video platform 225. FIG. 2 illustrates multiple facilities 200, each connected to the Internet 290 via a router 204. The facilities 200, which may include at least one kiosk, communicate, via the Internet 290, with a processing center 250 that is made up of multiple call clusters 251-254...”; ¶35: “...The routers 204 at each facility 200 may be configured to route communications for a particular facility to a predetermined central processing cluster...”)
Torgersrud-I discloses all of the above limitations, Torgersrud-I does not distinctly describe the following limitations, but Pappu however as shown discloses,
transcode an audio portion of the first communication to create a separate audio file from the first communication; generate a transcription of the first communication by transcribing the separate audio file; (¶4: “...a method is disclosed which includes identifying, via a computing device, a video file; analyzing, via the computing device, the video file to identify audio data associated with the video file, the audio data comprising information associated with text corresponding to speech that is to be rendered contemporaneously with video data of the video file; determining, via the computing device, a phoneme-level transcription from the audio data, the determination comprising extracting the text from the audio data and compiling the phoneme-level transcription based on the extracted text...”; ¶73, ¶78: “...After the video file is identified, Step 404 involves identifying the audio information associated with the video file. Step 404 is performed by the caption module 302 of the transcription engine 300...parsing the video file and extracting audio data that is embedded within the video file...” the audio data comprises raw transcription/caption files associated with the video file after the video file is identified, Step 404 involves identifying the audio information associated with the video file. Step 404 is performed by the caption module 302 of the transcription engine 300. In some embodiments, Step 404 can involve identifying an audio file (which comprises audio data) that accompanies the video file (or is associated with the video file), which may be stored in association with the video file in database 320. The audio data comprises text associated with speech that is to be contemporaneously (or synchronously) rendered while rendering the video content of the video file (so that the speech matches what is displayed). In some embodiments, Step 404 can involve parsing the video file and extracting audio data that is embedded within the video file. In some embodiments, the audio data comprises raw transcription/caption files associated with the video file. In some embodiments, Step 404 can involve executing a speech recognition technique or algorithm on the video file data to identify the audio data (e.g., spoken words) in the video. Any known or to be known speech recognition technology or algorithm can be applied to the video file to extract, determine or otherwise identify or acoustically model the audio data associated with the video, including, but not limited to, Hidden Markov models, dynamic time warping (DTW), neural networks and/or deep neural networks (DNN), and the like....”; ¶79: “..the extraction can be based on any known or to be known content extraction technique or algorithm that can identify words and/or characters from an audio file..” ¶100: “...user Bob enters a search request for a video of the Super Bowl® halftime show via a search engine—such as Yahoo!® Search. Upon searching for the video, the search engine can analyze not only the videos stored in the associated database to the search engine, but can also, or alternatively, analyze the information (e.g., text) in modified time-aligned transcripts for each video in the database. The analysis of the transcripts can involve parsing each transcript and performing a context determination as to the type of information discussed (or mentioned) in the transcript. For example, the text of a video may provide an indication that the video is the halftime show based on the speech from the announcers introducing the performing act. This indication is based on the text transcribed from the audio data of the video, as discussed above in Process 400 ...”)
analyze the transcription and audio portion of the first communication to determine identities of the inmate and the individual communicating in the first communication (¶4: “..a method is disclosed which includes identifying, via a computing device, a video file; analyzing, via the computing device, the video file to identify audio data associated with the video file, the audio data comprising information associated with text corresponding to speech that is to be rendered contemporaneously with video data of the video file; determining, via the computing device, a phoneme-level transcription from the audio data, the determination comprising extracting the text from the audio data and compiling the phoneme-level transcription based on the extracted text...”;¶37: “... The present disclosure addresses these and other shortcomings by providing systems and methods that can take a raw transcription of a video (e.g. crowd-sourced or Automatic Speech Recognition (ASR) output) as input and automatically generate accurate, time-aligned, readable and formatted transcripts that include punctuation, capitalization, and paragraph segmentation. The disclosed automatic transcription results in considerable time and money being saved (from conventional systems) ... ¶85: “...FIG. 5A, a video of actor James Franco doing a television commercial for the TV show Saturday Night Live is the identified video. From Steps 402-406 above the audio is determined to state, as identified in item 502 of FIG. 5A: “hi im james franco and im hosting snl”. From Step 408, item 504 of FIG. 5A shows the time-aligned transcription of the speech in the commercial (showing the words and the times they occur through the video). For example, “<sil> 0.0125 0.1625 shows that there is a silence until 0.1625 seconds in the beginning of the video before the speech. Next, “hi” is heard from 0.1625 until 0.3625 seconds. The rest of the speech and the timing for it can be seen in item 504 of FIG. 5A....”)
Torgersrud-I teaches a method/system for providing a multipurpose interactive audio/video platform and device for security and monitoring services in a controlled facility. Torgersrud-I further teaches receiving and transmitting audio and video of one or more communications to a server via the internet. Pappu discloses a method/system for identifying a video file, a transcription engine for analyzing a video file to identify audio data and extracting text from the audio data and compiling phoneme-level transcription based on the extracted text. Pappu further teaches automatically generate accurate, time-aligned, readable and formatted transcripts that include punctuation, capitalization, and paragraph segmentation (¶37), also see ¶85: “...FIG. 5A, a video of actor James Franco doing a television commercial for the TV show Saturday Night Live is the identified video. From Steps 402-406 above the audio is determined to state, as identified in item 502 of FIG. 5A: “hi im james franco and im hosting snl”. From Step 408, item 504 of FIG. 5A shows the time-aligned transcription of the speech in the commercial (showing the words and the times they occur through the video). For example, “<sil> 0.0125 0.1625 shows that there is a silence until 0.1625 seconds in the beginning of the video before the speech. Next, “hi” is heard from 0.1625 until 0.3625 seconds. The rest of the speech and the timing for it can be seen in item 504 of FIG. 5A....” Torgersrud-I and Pappu are directed to the same endeavor since they are related to receiving and transmitting audio and/or video communication data in a computing environment. 
A person of ordinary skill in the art would have been motivated to combine the known transcription techniques as taught by Pappu to the multipurpose interactive audio/video platform of Torgersrud-I, to achieve the claimed invention (analyze the transcription and audio portion of the first communication to determine identities of the inmate and the individual communicating in the first communication) with a reasonable expectation of success in doing so (" DyStar Textilfarben GmbH & Co. Deutschland KG v. C.H. Patrick Co., 464 F.3d 1356, 1360, 80 USPQ2d 1641, 1645 (Fed. Cir. 2006)); and the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such transcription features into similar systems, hence resulting in an improved method/system for providing automatically generate accurate, time-aligned, readable and formatted transcripts that include punctuation, capitalization, and paragraph segmentation. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the multipurpose interactive audio/video platform of Torgersrud-I with the transcription techniques of Pappu since it allows for analyzing a video file to identify audio data, extracting text from the audio data and compiling phoneme-level transcription based on the extracted text (¶4, ¶73, ¶78).
Torgersrud-I and Pappu disclose all of the above limitations, the combination of Torgersrud-I and Pappu does not distinctly describe the following limitation, but Pestian however as shown discloses,
perform a prevention analysis using at least one of the separate audio files and the transcription of the first communication to determine a suicidal risk of the inmate (Abstract: “…A method for assessing a neuropsychiatric condition (such as, but not limited to, a risk that a subject may attempt to commit suicide… A step may include generating a biomarker score associated with the neuropsychiatric condition from the biomarker data. A step may include generating a thought-marker score associated with the neuropsychiatric condition from the thought-marker data. And a step may involve calculating a neuropsychiatric condition score based, at least in part, upon the biomarker score and the thought-marker score…”;¶7: “…the step of generating a thought-marker score includes a step of determining a correlation between (a) the human subject's recorded thoughts, spoken words, transcribed speech and/or writings; and (b) a corpus of thought data collected …”;¶8: “…the method may further include a step of receiving clinical data of the subject associated with the neuropsychiatric condition…”;¶22; ¶24: “…as depicted in FIG. 2, may include a method of assessing a suicide risk (initial risk or follow-up risk) of a human subject. This embodiment may include an operation 24 of gathering biological sample(s) from the human subject. This embodiment further may include the operation 26 of gathering thought marker(s) related to the human subject's thoughts, spoken words, transcribed speech, writings and/or other similar thought markers. In this embodiment, the biological sample may include suicide risk associated biological marker(s)…”)
Pestian discloses a method/system for determining a correlation between recorded thoughts, spoken words, transcribed speech and or writings and neuropsychiatric condition of an individual, and calculating at least suicide risk and thought marker scores and recommending an intervention program (¶153, 154). Torgersrud-I, Pappu and Pestian are directed to the same endeavor since they are related to analyzing, receiving and transmitting communication data of an individual in a computing environment. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the multipurpose interactive audio/video platform of Torgersrud-I with the transcription techniques of Pappu and the method/system for assessing a neuropsychiatric condition of a human subject as taught by Pestian since it allows for assessing suicide risk in an individual (Abstract, ¶2, ¶5-¶11, ¶20, ¶22, ¶153, ¶154). 
Torgersrud-I, Pappu and Pestian disclose all of the above limitations, the combination of Torgersrud-I, Pappu and Pestian does not distinctly disclose the following limitation, but Torgersrud-II however as shown discloses,
calculate a prevention score indicating the likelihood of the inmate to commit suicide based on a result of the prevention analysis and based on the monitored image or video data received from the monitoring device(¶20: “...risk of suicide or self-harm; ¶30: “...application of the predetermined metrics may correspond to analyzing one or more of the following over a given time period: call volume data, voicemail data, deposit data, visitation data, exchange of messages, photos and video and arrest data. Based on this data, and other available communication data, the subject technology can create a threat estimate...”; ¶35: “...threat level information...”, ¶38: “...For each individual over a given time period, the software may analyze one or more fields, including but not limited to, calls, voicemails, visits, other communications, deposits, detainee spend information, detainee system details or other information...”;¶41;¶42: “...a total number of photos sent; a total number of photos received; a total number of videos sent; a total number of videos received...”;¶46: “...audio or image data converted to text) can be analyzed for keywords that indicate, or that do not indicate, a likelihood of threatening activity by one or more individuals.…”;¶47: “...threat index...”) Examiner interprets the threat level/index of Torgersrud-II as teaching the intended function of applicant’s prevention score.
determine that the prevention score is above a predetermined threshold;(Abstract: “...One or more predetermined metrics are applied to the obtained aggregated data, to determine threat level information for the one or more individuals. The determined threat level information is provided for display...”; ¶47: “...data can be aggregated from various sources, the data can be calculated into numbers that can be analyzed, weights can be applied to the numbers, and a summary of the results that includes a threat index can be generated. In example aspects, the algorithm that is used to determine the threat index may change over time as variables are compared to those of individuals that are known to be violent (e.g., based on actual behavior)...”;¶64: “...view individuals with a high threat index value from within an administration system for a correctional facility...”; ¶65: “...The subject technology can alert officials to an individual or group of individuals based on patterns or trends that correlate with actual threatening behavior of individuals who exhibited similar communication patterns...”)
and in response to the determination, generate and transmit an alert based on the prevention score to the administration station, (¶59: “..., the visual image may be in the form of a thermometer, traffic light, or color (e.g., on a scale). Alternatively, or in addition, the threat index score may be represented by a number, a percentage (e.g., a percentage of likelihood that the individual will act violently), or a category, such as “Likely Violent,” or “Possibly Violent” or “Unlikely Violent.” ...”.¶64: “...corrections staff could run a threat index report, or receive a threat index alert, or view individuals with a high threat index value from within an administration system for a correctional facility.. law enforcement officials can be given information that they may not normally have to defend against, prevent, or otherwise address before a threatening incident takes place....”; ¶66: “...A individual who calls his/her family regularly and who receives regular deposits of money from a small number of people may be considered a lower threat than a individual who does not connect regularly with outsiders or who receives money from a large number of people...”)Examiner interprets the threat index alert of Torgersrud-II as teaching the intended function of applicant’s alert.
wherein the administration station is configured to: receive the alert from the subsystem; and distribute the alert to a worker of the correctional facility, (¶55: “...providing law enforcement officials with a list of detainees that have a higher probability of causing problems in the future...”;¶57: “...FIG. 3 illustrates an example of a user interface displaying threat level information for an individual...¶59: “...the visual image may be in the form of a thermometer, traffic light, or color (e.g., on a scale). Alternatively, or in addition, the threat index score may be represented by a number, a percentage (e.g., a percentage of likelihood that the individual will act violently), or a category, such as “Likely Violent,” or “Possibly Violent” or “Unlikely Violent.” ...”; ¶63: “..a facility staff member can use the information provided by user interface 300 to identify potentially threatening individuals in their correctional facility who might not otherwise have come to their attention...”;¶64: “...corrections staff could run a threat index report, or receive a threat index alert, or view individuals with a high threat index value from within an administration system for a correctional facility...”)
the alert comprising one or more recommendations for providing support to the inmate in the cell. (¶64: “.... If an individual is found with a high threat index, but without exhibiting other threatening behavior, corrections staff could interview the individual, move the individual, or simply give the individual more attention...”; Fig 4; claim 10: “...providing a recommendation.... based on the threat level category...”)
Torgersrud-II discloses a method/system for determining and displaying a threat level for one or more individuals via obtained aggregated data comprising communication or transaction data. Torgersrud-II further discloses determining likelihood of threatening behavior, calculating a threat index score and providing visual representation/indicator (threat index score/alert) and recommendation to facility staff. Torgersrud-I, Pappu, Pestian and Torgersrud-II are directed to the same endeavor since they are related to analyzing, receiving and transmitting communication data of an individual in a computing environment. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the multipurpose interactive audio/video platform of Torgersrud-I, the transcription techniques of Pappu, and the method/system for assessing a neuropsychiatric condition of a human subject of Pestian with the method/system for determining and displaying a threat level as taught by Torgersrud-II since it allows for determining likelihood of threatening behavior (risk of suicide) of an inmate via a threat index score, providing visual representation/indicator (threat index score/alert) and a recommendation to facility staff based on the threat level category (Fig 3,¶46, ¶47, ¶57, ¶59-¶70, claim 10).

With respect to Claims 3 and 13,
Torgersrud-I, Pappu, Pestian and Torgersrud-II disclose all of the above limitations, Pestian further discloses,
wherein the one or more processors are further configured to determine the one or more recommendations comprising prevention actions to support the inmate based on the prevention score (Fig 2, 5, ¶22: “This suicide risk score may be provided to the doctor(s), clinician(s), nurse(s), parent(s) or others and may be used in the determination of whether further treatment, counseling, observation or intervention is appropriate (e.g., to help prevent a next or even initial suicide attempt by the patient if the suicide risk score is at or above a certain level). …”; ¶26: “…the method may include a tool utilized by a physician in evaluating potential treatment regimens for a patient who has exhibited at least one suicidal attribute...”)
Pestian discloses a method/system for determining a correlation between recorded thoughts, spoken words, transcribed speech and or writings and neuropsychiatric condition of an individual, and calculating at least suicide risk and thought marker scores and recommending an intervention program (¶153, 154). Torgersrud-I, Pappu, Pestian and Torgersrud-II are directed to the same endeavor since they are related to analyzing, receiving and transmitting communication data of an individual in a computing environment. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the multipurpose interactive audio/video platform of Torgersrud-I, the transcription techniques of Pappu, and the method/system for determining and displaying a threat level of Torgersrud-II with  the method/system for assessing a neuropsychiatric condition of a human subject of Pestian since it allows for assessing suicide risk in an individual and evaluating potential treatment regimens for a patient who has exhibited at least one suicidal attribute (Abstract, ¶22, ¶26). 




With respect to Claim 4,
Torgersrud-I, Pappu, Pestian and Torgersrud-II disclose all of the above limitations, Torgersrud-II, further discloses,
wherein the alert comprises the prevention score (¶20: “...risk of suicide or self-harm; ¶35: “...threat level information...”; ¶59: “... the visual image may be in the form of a thermometer, traffic light, or color (e.g., on a scale). Alternatively, or in addition, the threat index score may be represented by a number, a percentage (e.g., a percentage of likelihood that the individual will act violently), or a category, such as “Likely Violent,” or “Possibly Violent” or “Unlikely Violent.” ...” Examiner interprets the threat index alert of Torgersrud-II as teaching the intended function of applicant’s alert.
Torgersrud-I, Pappu, Pestian and Torgersrud-II are directed to the same endeavor since they are related to analyzing, receiving and transmitting communication data of an individual in a computing environment. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the multipurpose interactive audio/video platform of Torgersrud-I, the transcription techniques of Pappu, and the method/system for determining and displaying a threat level of Torgersrud-II with  the method/system for assessing a neuropsychiatric condition of a human subject of Pestian since it allows for assessing suicide risk in an individual and evaluating potential treatment regimens for a patient who has exhibited at least one suicidal attribute (Abstract, ¶22, ¶26). 

Pestian further discloses,
prevention actions (¶26: “…the method may include a tool utilized by a physician in evaluating potential treatment regimens for a patient who has exhibited at least one suicidal attribute...”)
Torgersrud-I, Pappu, Pestian and Torgersrud-II are directed to the same endeavor since they are related to analyzing, receiving and transmitting communication data of an individual in a computing environment. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the multipurpose interactive audio/video platform of Torgersrud-I, the transcription techniques of Pappu, and the method/system for determining and displaying a threat level of Torgersrud-II with  the method/system for assessing a neuropsychiatric condition of a human subject of Pestian since it allows for assessing suicide risk in an individual and evaluating potential treatment regimens for a patient who has exhibited at least one suicidal attribute (Abstract, ¶22, ¶26). 

With respect to Claim 5,
Torgersrud-I, Pappu, Pestian and Torgersrud-II disclose all of the above limitations, Pestian further discloses,
wherein the one or more processors are further configured to analyze the transcription of the first communication and detect keywords, and calculate the prevention scores based on the keywords (¶22: “…calculating a suicide risk score based, at least in part, on the biological marker score(s), the clinical risk factors score(s) and/or the thought marker score(s)…”; ¶26: “…the method may include a tool utilized by a physician in evaluating potential treatment regimens for a patient who has exhibited at least one suicidal attribute..”; ¶73: “…methods of assessing a suicide risk in a human subject involving gathering thought marker(s) and comparing the thought marker(s) to a plurality of suicide notes to determine a thought marker score…”;¶84: “Parts of Speech…. several part of speech tags may be added to the feature space. This tagging may be beneficial to establish the relationship of a particular word to a particular concept…”; ¶86: “… Using the Pubmed queries, a frequency analysis of the key-words in a collection (e.g. 2,000) of suicide related manuscripts may be conducted…”; ¶121: “…a computer that includes a processing unit, a system memory and a system bus. The system bus couples system components including, but not limited to, the system memory to the processing unit. The processing unit may be any of various commercially available processors. Dual microprocessors and other multi-processor architectures may also be employed as the processing unit…”; ¶193: “…representative recorded conversation segments from individuals for whom it is desired to implement automated speech text conversion are automatically routed to human transcriptionists, who either wholly transcribe the routed speech segments, or who correct first-pasts automated speech-to-text conversion…”)
Torgersrud-I, Pappu, Pestian and Torgersrud-II are directed to the same endeavor since they are related to analyzing, receiving and transmitting communication data of an individual in a computing environment. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the multipurpose interactive audio/video platform of Torgersrud-I, the transcription techniques of Pappu, and the method/system for determining and displaying a threat level of Torgersrud-II with  the method/system for assessing a neuropsychiatric condition of a human subject of Pestian since it allows for assessing a suicide risk via thought analysis and machine learning methods, hence beneficial to establishing the relationship of a particular word to a particular concept (¶82-¶87).

With respect to Claims 6, 17 and 20,
Torgersrud-I, Pappu, Pestian and Torgersrud-II disclose all of the above limitations, Pappu further discloses,
wherein the one or more processors are further configured to identify one or more relational indicators between words and phrases in the transcription of the first communication; (¶79: “...step 406 involves comparing identified audio data associated with the video file to confirm that the audible information in the audio data corresponds to understood characters/words. Step 406, which is performed by the caption module 302, involves two parts. First, determining a phoneme-level transcription from the identified audio data, and secondly comparing the phoneme-level transcription to a dictionary. In part one of Step 406, each character and/or character combination (i.e., word) identifiable from the identified audio data is extracted and compiled into the phoneme-level transcription. The extraction can be based on any known or to be known content extraction technique or algorithm that can identify words and/or characters from an audio file, … the compiled phoneme-level transcription comprises a set (or sequence) of words constructed from the identified character combinations (and/or identifiable spaces between characters) in the audio data...”;¶80: “...the dictionary can be any type of grapheme-to-phoneme (e.g., sequitur) dictionary for “out of dictionary” words (e.g., ubiquitous slang or acronyms). As will be understood from the disclosure herein, the dictionary utilized in Step 406 can be used as a training corpus by the transcription engine 300 for recognizing varied pronunciations or pronunciations of words/characters...”; ¶97: “...lexical relations between collections of text...”)
Torgersrud-I, Pappu, Pestian and Torgersrud-II are directed to the same endeavor since they are related to analyzing, receiving and transmitting communication data of an individual in a computing environment. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the multipurpose interactive audio/video platform of Torgersrud-I, the method/system for assessing a neuropsychiatric condition of a human subject of Pestian and the method/system for determining and displaying a threat level of Torgersrud-II with the transcription techniques of Pappu since it allows for analyzing a video file to identify audio data, extracting text from the audio data and compiling phoneme-level transcription based on the extracted text (¶4, ¶73, ¶78).
Pestian further discloses,
calculate the prevention score based on the one or more relational indicators (Fig 2, ¶7: “…the step of generating a thought-marker score includes a step of determining a correlation between (a) the human subject's recorded thoughts, spoken words, transcribed speech and/or writings; and (b) a corpus of thought data collected pertaining, at least in part, to the neuropsychiatric condition…”;¶8: “…the method may further include a step of receiving clinical data of the subject associated with the neuropsychiatric condition; may include a step of generating a clinical data score from the clinical data; and the step of calculating in neuropsychiatric condition score may be based, at least in further part, upon the clinical data score…”;¶22: “…calculating a suicide risk score based, at least in part, on the biological marker score(s), the clinical risk factors score(s) and/or the thought marker score(s)…”)
wherein the one or more processors of the communication center are further configured to identify one or more relational indicators between words and phrases in the first communication and the profile data; and calculate the prevention score based on the one or more relational indicators (Fig 2, ¶7: “…the step of generating a thought-marker score includes a step of determining a correlation between (a) the human subject's recorded thoughts, spoken words, transcribed speech and/or writings; and (b) a corpus of thought data collected pertaining, at least in part, to the neuropsychiatric condition…”;¶8: “…the method may further include a step of receiving clinical data of the subject associated with the neuropsychiatric condition; may include a step of generating a clinical data score from the clinical data; and the step of calculating in neuropsychiatric condition score may be based, at least in further part, upon the clinical data score…”;¶22: “…calculating a suicide risk score based, at least in part, on the biological marker score(s), the clinical risk factors score(s) and/or the thought marker score(s)…”)
wherein the one or more processors are further configured to identify one or more relational indicators between words and phrases in the first communication and the monitored data, and calculate the prevention score based on the one or more relational indicators (Fig 2, ¶7: “…the step of generating a thought-marker score includes a step of determining a correlation between (a) the human subject's recorded thoughts, spoken words, transcribed speech and/or writings; and (b) a corpus of thought data collected pertaining, at least in part, to the neuropsychiatric condition…”;¶8: “…the method may further include a step of receiving clinical data of the subject associated with the neuropsychiatric condition; may include a step of generating a clinical data score from the clinical data; and the step of calculating in neuropsychiatric condition score may be based, at least in further part, upon the clinical data score…”;¶22: “…calculating a suicide risk score based, at least in part, on the biological marker score(s), the clinical risk factors score(s) and/or the thought marker score(s)…”)
Torgersrud-I, Pappu, Pestian and Torgersrud-II are directed to the same endeavor since they are related to analyzing, receiving and transmitting communication data of an individual in a computing environment. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the multipurpose interactive audio/video platform of Torgersrud-I, the transcription techniques of Pappu, and the method/system for determining and displaying a threat level of Torgersrud-II with the method/system for assessing a neuropsychiatric condition of a human subject of Pestian since it allows for determining a correlation between recorded thoughts, spoken words, transcribed speech and/or writings via thought marker score (¶22,¶24).  

With respect to Claim 7,
Torgersrud-I, Pappu, Pestian and Torgersrud-II disclose all of the above limitations, Pestian further discloses,
wherein the one or more processors are further configured to determine an emotional state of the inmate through analysis of a speech portion of the first communication, and calculate the prevention score based on a result of the analysis of the speech portion (¶24: “…as depicted in FIG. 2, may include a method of assessing a suicide risk (initial risk or follow-up risk) of a human subject. This embodiment may include an operation 24 of gathering biological sample(s) from the human subject. This embodiment further may include the operation 26 of gathering thought marker(s) related to the human subject's thoughts, spoken words, transcribed speech, writings and/or other similar thought markers. In this embodiment, the biological sample may include suicide risk associated biological marker(s)…”;¶75: “…Additional analyses may include: mean number of words per sentence, proportion of ambiguous words, percent similarity (the proportion of words that were shared between two different corpora--a suicide note database and WordNet, an English language lexical database, for example), relative entropy (amount of information contained in one corpus [suicidal patients, for example] compared to another corpus [control patients]), and Squared Chi-square distance. Other known analyses may also be implemented…”; ¶86: “…Suicidal Emotions. Collected suicide notes may be annotated with emotional concepts. Developing an ontology to organize these concepts may utilize both the Pubmed queries and expert literature reviews. Using the Pubmed queries, a frequency analysis of the key-words in a collection (e.g. 2,000) of suicide related manuscripts may be conducted. Expert review of those keywords may yield a subset of suicide related manuscripts that contain suicide emotional concepts. These emotional concepts may be allocated to a plurality of different classes…”; ¶142: “...Operation 72 involves receiving thought-marker data obtained pertaining to one or more of the subject's recorded thoughts, spoken words, transcribed speech, writings and/or facial expressions.)
Torgersrud-I, Pappu, Pestian and Torgersrud-II are directed to the same endeavor since they are related to analyzing, receiving and transmitting communication data of an individual in a computing environment. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the multipurpose interactive audio/video platform of Torgersrud-I, the transcription techniques of Pappu, and the method/system for determining and displaying a threat level of Torgersrud-II with the method/system for assessing a neuropsychiatric condition of a human subject of Pestian since it allows for receiving thought-marker data obtained pertaining to one or more of the subject's recorded thoughts, spoken words, transcribed speech, writings and/or facial expressions (¶142).

With respect to Claim 8,
Torgersrud-I, Pappu, Pestian and Torgersrud-II disclose all of the above limitations, Pestian further discloses,
wherein the one or more processors are further configured to determine an emotional state of the inmate through analysis of a video or image portion of the first communication, and calculate the prevention score based on a result of the analysis of the video or image portion (Fig 6, ¶24: “…as depicted in FIG. 2, may include a method of assessing a suicide risk (initial risk or follow-up risk) of a human subject. This embodiment may include an operation 24 of gathering biological sample(s) from the human subject. This embodiment further may include the operation 26 of gathering thought marker(s) related to the human subject's thoughts, spoken words, transcribed speech, writings and/or other similar thought markers. In this embodiment, the biological sample may include suicide risk associated biological marker(s)…”; ¶142: “…Operation 72 involves receiving thought-marker data obtained pertaining to one or more of the subject's recorded thoughts, spoken words, transcribed speech, writings and/or facial expressions…”)
Torgersrud-I, Pappu, Pestian and Torgersrud-II are directed to the same endeavor since they are related to analyzing, receiving and transmitting communication data of an individual in a computing environment. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the multipurpose interactive audio/video platform of Torgersrud-I, the transcription techniques of Pappu, and the method/system for determining and displaying a threat level of Torgersrud-II with the method/system for assessing a neuropsychiatric condition of a human subject of Pestian since it allows for receiving thought-marker data pertaining to one or more of the subject's recorded thoughts, spoken words, transcribed speech, writings and/or facial expressions (¶142).


With respect to Claim 9,
Torgersrud-I, Pappu, Pestian and Torgersrud-II disclose all of the above limitations, Torgersrud-I further discloses,
monitor movements or sound from the inmate (¶3: “...monitoring of resident activity...”) generate the monitored image or video data based on the movements or sound (¶42: “... The logging may include storing information such as when a communication was made, to whom, and how long it lasted. Full audio and/or video recording of communications may also be necessary in prisons, for example, where virtually all communications need to be recorded and retrieved by investigators...”) and transmit the monitored image or video data to the one or more processors,.(¶43: “...Audio routing and recording may be used to process and route calls to destination parties, or to record and retrieve voicemail messages or communications records...”; ¶54: “...The kiosk 102 includes an integrated camera 303 that can be used for video communications or for user authentication via facial recognition. The kiosk 102 also includes a touch screen 301 that displays images...” ¶86; claim 7: “...wherein the kiosk is configured to periodically record a frame of video and transmit the frame to the server, and wherein the server processor authenticates a face in the frame against a stored identification image of the user...”)



With respect to Claims 10, 15 and 19,
Torgersrud-I, Pappu, Pestian and Torgersrud-II disclose all of the above limitations, Torgersrud-II further discloses,
wherein one or more recommendations comprise scheduling a visit with a therapist, recommending a phone call from a friend or family member, scheduling visits from those working at the correctional facility, keeping the inmate under watch by a guard, use of suicide-resistant jail cells, use of safety smocks, or medicinal recommendations (¶64: “.... If an individual is found with a high threat index, but without exhibiting other threatening behavior, corrections staff could interview the individual, move the individual, or simply give the individual more attention...”; Fig 4; claim 10: “...providing a recommendation.... based on the threat level category...”)
Torgersrud-I, Pappu, Pestian and Torgersrud-II are directed to the same endeavor since they are related to analyzing, receiving and transmitting communication data of an individual in a computing environment. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the multipurpose interactive audio/video platform of Torgersrud-I, the transcription techniques of Pappu, and the method/system for assessing a neuropsychiatric condition of a human subject of Pestian with the method/system for determining and displaying a threat level as taught by Torgersrud-II since it allows for providing visual representation/indicator (threat index score/alert) and a recommendation to facility staff based on the threat level category (Fig 3,¶46, ¶47, ¶57, ¶59-¶70, claim 10).

With respect to Claim 12,
Torgersrud-I, Pappu, Pestian and Torgersrud-II disclose all of the above limitations, Pestian further discloses,
wherein the profile data comprises one or more of a medical history, a communication history, a family medical history, booking information, or a criminal history of the inmate (¶8: “…the clinical data of the subject associated with the neuropsychiatric condition may include at least a portion of medical patient record data associated with the subject; may include demographic data associated with the subject; and/or may include interview and/or survey data obtained from the subject…”;¶21: “…an operation 12 of gathering clinical risk factor(s) such as the human subject's suicide attempt history, suicidal intent, psychological health, interpersonal relationships, behavior, family history of suicide, access to weapons, psychosocial stressors and/or other similar clinical risk factors…”).  
Torgersrud-I, Pappu, Pestian and Torgersrud-II are directed to the same endeavor since they are related to analyzing, receiving and transmitting communication data of an individual in a computing environment. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the multipurpose interactive audio/video platform of Torgersrud-I, the transcription techniques of Pappu, and the method/system for determining and displaying a threat level of Torgersrud-II with the method/system for assessing a neuropsychiatric condition of a human subject of Pestian since it allows for receiving medical patient record data associated with the subject (¶8, ¶21).

With respect to Claim 14,
Torgersrud-I, Pappu, Pestian and Torgersrud-II disclose all of the above limitations, Pestian further discloses,
wherein the one or more processors of the communication center are further configured to initiate the at least one prevention action when the prevention score indicates that the inmate is at a low risk for suicide (¶22: “This suicide risk score may be provided to the doctor(s), clinician(s), nurse(s), parent(s) or others and may be used in the determination of whether further treatment, counseling, observation or intervention is appropriate (e.g., to help prevent a next or even initial suicide attempt by the patient if the suicide risk score is at or above a certain level). …”; ¶26: “…the method may include a tool utilized by a physician in evaluating potential treatment regimens for a patient who has exhibited at least one suicidal attribute..”; ¶31: “…the suicide risk interface may generate a suicide risk quartile based, at least in part, on suicide risk associated biological marker(s), clinical risk factor(s) and thought marker(s), where the suicide risk quartile may be a quartile that is relative to the quartile of other human subjects...”)
Torgersrud-I, Pappu, Pestian and Torgersrud-II are directed to the same endeavor since they are related to analyzing, receiving and transmitting communication data of an individual in a computing environment. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the multipurpose interactive audio/video platform of Torgersrud-I, the transcription techniques of Pappu, and the method/system for determining and displaying a threat level of Torgersrud-II with the method/system for assessing a neuropsychiatric condition of a human subject of Pestian since it allows for generating thought markers and treatment regimens for an individual (¶8, ¶21, ¶22, ¶26).

With respect to Claim 21,
Torgersrud-I, Pappu, Pestian and Torgersrud-II disclose all of the above limitations, Torgersrud-I further discloses,
wherein the subsystem further comprises a database, and wherein the one or more processors are configured to: analyze one or more facial expressions of the inmate in a video or image portion of the first communication by evaluating relational points on a face of the inmate (¶86: “...claim 32: “...biometric verification comprises a facial authentication via the camera…”) 
comparing the relational points to prior facial evaluation data of the inmate or standardized facial expression data of the inmate wherein the prior facial evaluation data or the standardized facial expression data is stored in the database of the subsystem (¶86: “...The facial detection software may also periodically pass images to a facial verification system....  compares a detected face image with a face image stored in a database...”)
Pestian further discloses,
determine an emotional state of the inmate based on the analyzing (¶142: “…Operation 72 involves receiving thought-marker data obtained pertaining to one or more of the subject's recorded thoughts, spoken words, transcribed speech, writings and/or facial expressions…”)
Torgersrud-I, Pappu, Pestian and Torgersrud-II are directed to the same endeavor since they are related to analyzing, receiving and transmitting communication data of an individual in a computing environment. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the multipurpose interactive audio/video platform of Torgersrud-I, the transcription techniques of Pappu, and the method/system for determining and displaying a threat level as taught by Torgersrud-II with the method/system for assessing a neuropsychiatric condition of a human subject of Pestian with since it allows for it allows for receiving thought-marker data pertaining to one or more of the subject's recorded thoughts, spoken words, transcribed speech, writings and/or facial expressions (¶142).

With respect to Claim 22,
Torgersrud-I, Pappu, Pestian and Torgersrud-II disclose all of the above limitations, Pappu further discloses,
wherein the transcoding converts the audio communication to a different file format having greater compatibility with a target device (¶3: “...the present disclosure provides systems and methods for automatically generating formatted readable transcripts for media content from closed captions, raw text, and/or ASR (automatic speech recognition) output, and the like.... create formatted readable transcripts of multimedia content by using acoustic and lexical features extracted from the content and the raw transcription/caption files associated with the content. As discussed herein, the created transcripts can be utilized as an added feature for identifying the source content from which the transcript was created. As evidenced from the disclosure herein, this added functionality has implications that improve search engine optimization (SEO), as well as content recommendations based on such optimization, as well as content delivery in multiple formats...”; ¶35: “...Closed captions and transcripts provide an ability to make multimedia content accessible to user in varying situations—e.g., accessible to people with hearing impairments, or those who do not have the ability to hear the audio—such as those watching television in a restaurant. ...”; ¶78: “...The audio data comprises text associated with speech that is to be contemporaneously (or synchronously) rendered while rendering the video content of the video file (so that the speech matches what is displayed). In some embodiments, Step 404 can involve parsing the video file and extracting audio data that is embedded within the video file. In some embodiments, the audio data comprises raw transcription/caption files associated with the video file. In some embodiments...”)
Applicant’s disclosure generically discloses a communication subsystem for performing format conversion of communications—see ¶29: “...Due to a variety of different communication standards employed by different audio video, image, and text devices that may participate in communications, in an embodiment, communication subsystem 212 is also configured to perform format conversion of communications. Conversion of incoming and outgoing communications are performed, as needed, to be compatible with inmate communication device 120, outsider communication device 130, or for monitoring purposes...”.  Pappu teaches ¶3: “...a novel approach to transcript creation by providing systems and methods that automatically create formatted readable transcripts of multimedia content by using acoustic and lexical features extracted from the content and the raw transcription/caption files associated with the content...”, and ¶37: “..systems and methods that can take a raw transcription of a video (e.g. crowd-sourced or Automatic Speech Recognition (ASR) output) as input and automatically generate accurate, time-aligned, readable and formatted transcripts that include punctuation, capitalization, and paragraph segmentation...”)
A person of ordinary skill in the art would have been motivated to combine the known transcription techniques as taught by Pappu to the multipurpose interactive audio/video platform of Torgersrud-I, the method/system for determining and displaying a threat level of Torgersrud-II and the method/system for assessing a neuropsychiatric condition of a human subject as taught by Pestian to achieve the claimed invention (wherein the transcoding converts the audio communication to a different file format having greater compatibility with a target device) with a reasonable expectation of success in doing so (" DyStar Textilfarben GmbH & Co. Deutschland KG v. C.H. Patrick Co., 464 F.3d 1356, 1360, 80 USPQ2d 1641, 1645 (Fed. Cir. 2006)); and the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such transcription features into similar systems, hence resulting in an improved method/system for providing an added feature for identifying the source content from which the transcript was created (¶3, ¶4)

Conclusion
References cited but not used: 
Anders, Foreign Patent CA 269884C, “Centralized Voice Over IP Recording and Retrieval Method and Apparatus”, relating to recording and storing voice and related data at a central data center remote from either the origination or destination locations of a telephone call placed by an inmate in a prison or other facility.
Bennett, US Patent Application Publication No US 2015/0215254A1, “Inmate Communication System”, relating to managing the sending and receiving of messages on a messaging service between an inmate incarcerated in a correctional institution and other inmates, or between the inmate and a contact located outside of the facility.
Kaufman et al., US Patent Application Publication No US 2015/0077245A1, “Detecting and Responding to Sentinel Events”, relating to monitoring one of several physiological characteristics for changes which would indicate likelihood of impending death of an individual.
Gongaware et al., US Patent Application Publication No US 2013/0263227A1, “Secure Communication Systems and Methods”, relating to o the use of secure communication systems to provide communications with individuals outside detention environment.
Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner should be directed to Kimberly L. Evans whose telephone number is 571.270.3929.  The Examiner can normally be reached on Monday-Friday, 9:30am-5:00pm.  If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, Lynda Jasmin can be reached at 571.272.6782.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal/pair <http://pair-direct.uspto.gov >.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free). Any response to this action should be mailed to: Commissioner of Patents and Trademarks, P.O. Box 1450, Alexandria, VA 22313-1450 or faxed to 571-273-8300.  Hand delivered responses should be brought to the United States Patent and Trademark Office Customer Service Window: Randolph Building 401 Dulany Street, Alexandria, VA 22314.

 /KIMBERLY L EVANS/ Examiner, Art Unit 3629   

           /LYNDA JASMIN/           Supervisory Patent Examiner, Art Unit 3629